Citation Nr: 0003146	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-13 172 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to an increased rating for status post 
anterior cruciate ligament reconstruction of the left knee, 
status post operative fracture of the patella, with a history 
of metal fragment injury and retained foreign body, currently 
rated as 30 percent disabling.

3.  Entitlement to an increased rating for reconstruction, 
stress fracture, medial aspect of the right tibia and fibular 
head with traumatic arthritis, currently rated as 30 percent 
disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the right ankle with a history of a sprain and 
chip fracture, currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from July 1978 to July 1979.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in May 1998 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi which denied entitlement to all benefits 
on appeal.  On a VA Form 9 filed in August 1998, the veteran 
only appealed the issue of service connection for the back.  
However, at that time, he requested a personal hearing.  At 
the hearing at the RO at the RO in November 1998, he gave 
testimony on all of the issues currently on appeal.  A 
transcript of that hearing is in the claims file.  A 
supplemental statement of the case in June 1999 considered 
this testimony.  The Board finds that the hearing transcript 
dated in November 1998 constitutes a timely substantive 
appeal as to all the issues.  

The issues of entitlement to increased rating for 
reconstruction, stress fracture, medial aspect of the right 
tibia and fibular head with traumatic arthritis; status post 
anterior cruciate ligament reconstruction of the left knee, 
status post operative fracture of the patella, with a history 
of metal fragment injury and retained foreign body; and 
traumatic arthritis of the right ankle with a history of a 
sprain and chip fracture, are addressed in the remand portion 
of this decision.


FINDINGS OF FACT

1.  A rating decision in October 1989 denied entitlement to 
service connection for back pain.  The veteran was notified 
of the denial in November 1989 and he did not appeal this 
issue.

2.  Evidence received since the October 1989 rating decision 
bears directly and substantially upon the veteran's claim of 
entitlement to service connection for a back disorder, and is 
so significant that it must be considered in order to fairly 
decide the merits of the veteran's claim for this benefit.

3.  The claim of entitlement to service connection for a low 
back disorder is plausible and capable of substantiation.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for a low back disorder is new and 
material, and therefore, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. §§  3.104, 3.156 (1999).

2.  The claim of entitlement to service connection for a low 
back disorder is well grounded.  38 U.S.C.A. § 5107 (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claim of entitlement to service connection for a low back 
disorder was denied by an unappealed rating decision in 
October 1989.  Therefore, that decision is final.  
38 U.S.C.A. § 7105.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§  5108, 7105; 38 C.F.R. § 3.104.  Accordingly, the Board 
must consider whether new and material evidence has been 
received since the final October 1989 rating decision.  In 
the October 1989 rating decision, the RO denied service-
connection for low back pain on the grounds that a current 
back disability was not shown.  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. § 
3.156(a).  If new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well grounded under 38 
U.S.C.A. § 5107(a).  Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(a) 
has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, 
when determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Since the rating decision in October 1989, additional 
evidence has been presented.  A report of a VA examination 
dated in February 1998, noted the existence of a chronic back 
problem, degenerative disc and facet joint disease at L5-S1, 
and a psuedosynovium formation between level L4 and L5 
spinous processes, which was noted as the possible cause of 
low back pain, noted as probably Bastrup Disease.  On this 
examination, the VA examiner said that he did not think that 
the veteran's back problems, including degenerative disc and 
facet joint disease was "due to" the service-connected knee 
disorders.  However, a report of H. Smith, D.C., dated in 
March 1998, indicated that the veteran's knee injuries and 
surgeries contributed to his low back pain.  A statement of 
M. F. Longnecker, M.D., dated in April 1998, stated that the 
veteran's knees and back were "service aggravated."  A 
statement of H. L. Smith, M.D., dated in June 1998, disclosed 
that he reviewed the VA medical records and those of Dr. 
Longnecker, and also had examined the veteran in June 1998.  
It was his opinion that the veteran's degenerative back 
condition was the result of his bilateral knee condition, pes 
planus, and ankle disabilities.  

The private medical reports, particularly the report of Dr. 
H. L. Smith, bear directly and substantively on the 
underlying question in a claim for service connection, i.e., 
medical causation, as service connection has been granted for 
right and left knee disorders as well as a right ankle 
disorder.  Moreover, as a medical doctor, his opinion in this 
regard constitutes competent evidence.  In addition, 
38 C.F.R. § 3.310 (a) (1999) provides that a disability which 
is proximately due to or the result of a service connected 
disease or injury shall be service connected.  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet App 439 (1995).  In other words, it is not 
necessary for a service-connected disability to cause the 
claimed condition; aggravation is sufficient.  Accordingly, 
the Board finds this evidence so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156.  

The Board further finds that Dr. Smith's opinion constitutes 
competent evidence suggesting a link between the veteran's 
service-connected disorders and his current low back 
condition, providing evidence of a well grounded claim.  
38 U.S.C.A. § 5107(a).  


ORDER

As new and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
low back disorder, the claim is reopened.  The claim of 
entitlement to service connection for a low back disorder is 
well grounded.  


REMAND

In December 1999, the Board received medical evidence with 
regard to the claims on appeal.  Submission of additional 
evidence following certification of an appeal must be 
referred to the RO for review and preparation of a 
supplemental statement of the case, unless the veteran waives 
this procedural right.  38 C.F.R. § 20.1304(c) (1999).  This 
procedural right was not waived with regard to the 
aforementioned evidence.  

The Board notes that the most recent VA examination conducted 
in February 1998, did not consider the presence of the 
veteran's pain and the effect of his pain on the functional 
use of the right knee was not set out in the report.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that when a diagnostic code provides for 
compensation based solely upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The diagnostic 
codes assigned to the service-connected right knee disorder 
in this case are 5010-5257, which encompass both range of 
motion and recurrent subluxation or lateral instability.

Moreover, except as otherwise provided in the VA'S SCHEDULE FOR 
RATING DISABILITIES, codified in 38 C.F.R. Part 4 (1999), all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, and then all ratings are 
to be combined pursuant to 38 C.F.R. § 4.25 (1999).  Esteban 
v. Brown, 6 Vet. App. 259, 261 (1994).  The Court has 
interpreted 38 U.S.C.A. § 1155 as implicitly containing the 
concept that the rating schedule may not be employed as a 
vehicle for compensating a claimant twice (or more) for the 
same symptomatology; such a result would overcompensate the 
claimant for the actual impairment of his earning capacity 
and would constitute pyramiding of disabilities, which is 
cautioned against in 38 C.F.R.  § 4.14 (1999).  In Esteban, 
the Court ruled that the veteran, who had residuals of injury 
to the right side of his face, was entitled to separate 
ratings for disfigurement, a painful scar, and muscle injury.  
Thus, as a matter of law, the appellant was entitled to 
combine his 10 percent rating for disfigurement under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1999) with an 
additional 10 percent rating for tender and painful scars 
under 38 C.F.R. § 4.118, Diagnostic Code 7804 (1999), and a 
third 10 percent rating for facial muscle injury interfering 
with mastication under 38 C.F.R. § 4.71a, Diagnostic Code 
5325 (1999).  The Court found that the critical element was 
that none of the symptomatology for any one of these three 
manifestations was duplicative of or overlapping with the 
symptomatology of the other two conditions.  Instead, each 
was separate and distinct in nature. 

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (July 1, 1997), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5010 and 5257, citing Esteban.  Diagnostic 
Code  5257 provides for evaluation of instability of the knee 
without reference to limitation of motion.  The terms of 
Diagnostic Code 5010, on the other hand, refer not to 
instability but to x-ray findings and limitation of motion 
"under the appropriate diagnostic codes for the specific 
joint or joints involved (Diagnostic Code 5200 etc.)."  The 
reference to "DC 5200 etc." associates Diagnostic Code 5010 
with the diagnostic codes involving limitation of motion.  
Since Diagnostic Code 5257 is not among those codes, it is 
not thereby associated with Diagnostic Code 5010.  The Board 
finds the instant case to be analogous to the precedent 
opinion cited above.  As such, the Board concludes that this 
issue should be remanded for adjudication of this issue in 
the first instance.  See Bernard v. Brown, 4 Vet.App. 384 
(1993).

Additionally, the Board has found that new and material 
evidence has been submitted to reopen the veteran's claim of 
entitlement to service connection for a low back disorder, 
and has also found the claim to be well grounded.  
Accordingly, the VA has a duty to assist the veteran with the 
development of this claim.  38 U.S.C.A. § 5107(a).

The Court has held that "when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 7 Vet App 439 
(1995).

For the reasons set forth above, these issues are REMANDED 
for the following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to December 
1998, to include a VA examination 
conducted in December 1999, should be 
obtained and associated with the claims 
file. 

2.  The veteran should be scheduled for 
VA examination to determine the nature 
and extent of his right knee disability, 
left knee disorder, right ankle disorder, 
and low back disorder.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

Back Disorder:  The examiner should be 
requested to provide an opinion as to 
whether the veteran's low back disorder 
was either caused or aggravated by the 
service-connected disorders, to include 
his right and left knee disorder and the 
right ankle disorder.  The examiner 
should also discuss the private medical 
statements and set forth reasons for 
either agreeing or disagreeing with these 
statements, particularly the conclusions 
of Dr. H. L. Smith as to the etiology of 
the veteran's low back disorder.  If the 
examiner finds that the veteran's low 
back disorder was aggravated by a 
service-connected disorder, he is 
requested to provide an opinion as to the 
degree of disability over and above the 
degree of disability existing prior to 
such aggravation.  

Right knee disorder, left knee disorder, 
and right ankle disorder:  The examiner 
should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion, and 
comment on the functional limitations, 
if any, caused by the veteran's service-
connected right knee disorder, left knee 
disorder, and right ankle disorder in 
light of the provisions of 38 C.F.R. §§ 
4.40, 4.45.  The examiner should state 
if the service-connected disorders cause 
weakened movement, excess fatigability, 
and incoordination.  With respect to the 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, 
the presence and degree of, or absence 
of, muscle atrophy attributable to the 
disorders, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disorders, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to the 
service-connected disorders. 

3.   The RO should notify the veteran 
that it is his responsibility to report 
for the examination and to cooperate in 
the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1999).

4.  After completion of the above (and 
any other development deemed necessary by 
the RO), the RO should review the claim 
of entitlement to service connection for 
a low back disorder on a de novo basis in 
view of the entire record.  The RO should 
develop and adjudicate the issue of 
whether separate ratings are to be 
assigned to the veteran's 
service-connected arthritis based on 
limitation of motion and instability of 
the right knee.  If any claim remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


